DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the step of bonding the second layer stack to the first layer stack".  There is insufficient antecedent basis for this limitation in the claim and therefore this limitaiton renders the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim (US 2018/0277517).
Regarding claim 1, Kim discloses a method of forming a memory device, comprising: providing a first assembly comprising a first substrate (Fig.7, CH1) containing first electrically conductive lines  (122) comprising word lines or bit lines ([0025]); forming at least a portion of a memory cell  (ME1) over the first electrically conductive lines; providing a second assembly  (FIG.7, CH2) comprising a second substrate containing second electrically conductive lines (140) comprising other ones of word lines or bit lines ([0025]); and bonding the first assembly to the second assembly ([0063]) such that the memory cell (ME1) is located between the first electrically conductive lines (122) and the second electrically conductive lines (140), wherein one of the first electrically conductive lines comprises a word line or bit line of the memory cell and one of the second electrically conductive lines comprises the other one of the word line or bit line of the memory cell ([0025]).
Regarding claim 2, Kim discloses wherein the memory cell is located in a memory pillar structure (Fig.4B).  
Regarding claim 3, Kim discloses a selector element of the memory cell located in the memory pillar structure ([0025]).
Claim(s) 1-3 are rejected under 35 U.S.C. 102 (a) (1)/(a)(2)  as being anticipated by Hong (US 2006/0091437).
Regarding claim 1, Hong discloses a method of forming a memory device, comprising: providing a first assembly (Fig.1, numeral 20) comprising a first substrate (Fig.1, 300) containing first electrically conductive lines  (400) comprising word lines or bit lines ([0029]); forming at least a portion of a memory cell  (30) over the first electrically conductive lines (400); providing a second assembly  (FIG.1, numeral 10) comprising a second substrate (101) containing second electrically conductive lines (400 comprising other ones of word lines or bit lines ([0029]); and bonding the first assembly to the second assembly ([0036]) such that the memory cell (30) is located between the first electrically conductive lines  (400) and the second electrically conductive lines (400), wherein one of the first electrically conductive lines comprises a word line or bit line of the memory cell and one of the second electrically conductive lines comprises the other one of the word line or bit line of the memory cell ([0029]).
Regarding claim 2, Hong discloses he memory cell is located in a memory pillar structure (Fig.18).  
Regarding claim 3, Hong discloses a selector element of the memory cell located in the memory pillar structure ([0013]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 3 above, and further in view of Ahn (US 2020/0119259).
Regarding claim 4, Kim does not explicitly disclose wherein the selector element comprises an ovonic threshold switch plate.
Ahn however discloses wherein the selector element (Fig.1, numeral 135) comprises an ovonic threshold switch plate ([0032]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Kim with Ahn to have the selector element comprising an ovonic threshold switch plate for the purpose of fabrication a variable resistance memory device (Ahn, Abstract).
Regarding claim 5, Kim does not disclose wherein the memory device comprises a phase change memory device, and the memory cell comprises a phase change memory cell comprising a phase change memory material plate. 
Ahn however discloses that the memory device comprises a phase change memory device, and the memory cell comprises a phase change memory cell comprising a phase change memory material plate ([0035]). 
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim with Ahn to have the memory device comprises a phase change memory device, and the memory cell comprises a phase change memory cell comprising a phase change memory material plate for the purpose of fabrication a variable resistance memory device (Ahn, Abstract).
Regarding claim 6, Kim discloses patterning prior to bonding prior to bonding the first assembly to the second assembly.
Kim does not disclose forming selector-level layers over a phase change material layer located over first electrically conductive lines and the first substrate; and patterning the selector-level layers to form the selector element and patterning the phase change material layer to form the phase change material plate in which the selector element is located between the second electrically conductive lines and the phase change material plate.
Ahn  however discloses forming selector-level layers (135) over a phase change material layer (155) ([0029]) located over first electrically conductive lines and the first substrate (Fig.3A); and patterning the selector-level layers to form the selector element and patterning the phase change material layer to form the phase change material plate in which the selector element (135) is located between the second electrically conductive lines  (165) and the phase change material plate (155).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim with Ahn to perform the above steps for the purpose of fabrication a variable resistance memory device (Ahn, Abstract).
Regarding claim 7, Kim discloses, wherein the memory device comprises a magnetoresistive random access memory (MRAM) device and the memory cell comprises an MRAM memory cell comprising a magnetic tunnel junction (MTJ) (Fig.4B, numeral TBL; ([0029]) containing a tunnel barrier plate located between a ferromagnetic reference plate (PL) and a ferromagnetic free plate (FL).  
Regarding claim 8, Kim discloses forming a MTJ stack comprising a tunnel barrier layer (Fig.4A, “TBL”) located between a ferromagnetic reference layer (PL) and a ferromagnetic free layer (FL) located over first electrically conductive lines (122) and the first substrate (100) and the step of bonding the first assembly to the second assembly occurs after forming the selector element and the MTJ.  
Kim does not disclose forming selector-level layers over the MTJ stack; and -53-Atty. Dkt. No. 3590-990B patterning the selector-level layers and the MTJ stack to form the selector element and the MTJ.
Ahn however discloses selector-level layers (Fig.3A, numeral 130) over the MTJ stack (155) ([0029]); and -53-Atty. Dkt. No. 3590-990B patterning the selector-level layers and the MTJ stack to form the selector element and the MTJ (Fig.3B; Fig.11B).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim with Ahn to perform the above steps for the purpose of fabrication a variable resistance memory device (Ahn, Abstract).
Regarding claim 9, Kim discloses forming a MTJ stack comprising a tunnel barrier layer located between a ferromagnetic reference layer and a ferromagnetic free layer located over first electrically conductive lines and the first substrate; patterning the MTJ stack to form the MTJ;, wherein the step of bonding the first assembly to the second assembly occurs after forming the selector element and forming the MTJ such that the selector element is bonded to the MTJ.
Kim does not disclose forming selector-level layers over the second electrically conductive lines located over the second substrate; and patterning the selector-level layers to form the selector element.
Ahn however discloses forming selector-level layers over the second electrically conductive lines located over the second substrate; and patterning the selector-level layers to form the selector element.
Allowable Subject Matter
Claims 10-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The search of the prior art does not disclose or reasonably suggest bonding the first assembly to the second assembly such that the memory cell is bonded to its respective selector element.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891